Citation Nr: 0029267	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  99-11 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that held that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for a respiratory disability.  


REMAND

In a letter dated and received in June 1997, the veteran 
indicated, at page 2, paragraph 2, that he desired a hearing 
before the Board.  In a signed letter, received in June 1999, 
the veteran again requested to be a part of the process that 
prepared his case for a hearing before the Board.  

In a July 1998 statement the veteran requested that his 
hearing be held at the local RO.  Although the veteran was 
afforded a hearing before a hearing officer at the RO, in 
September 1998, the record does not indicate that he has ever 
withdrawn his request for a hearing before the Board.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



